Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-30-19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-3, 10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaorui (CN 106209915 A) in view of Sebastian (US 8,897,302 B2).

Regarding Claim 1. {Shaorui + Sebastian}
Shaorui (CN 106209915 A) discloses A data transmission method performed by a terrestrial station {Shaorui: receiving end}, comprising: 
receiving data packets continuously sent by an unmanned aerial vehicle (UAV){Shaorui: patented claim 1-step 102 for receiving audio data from the sending end}; 
detecting continuity of data packet sequence numbers of the received data packets {Shaorui: patented claim 1-step 103 wherein when the receiving end determines that the audio data packet is lost, it notifies the sending end through the packet loss feedback or retransmission channel; see also patented claim 5-step 103 wherein the receiving end fetches the audio data packet from the first level buffer, and when it detected that the current audio data packet is different from the previous one when it is not continuous, it is considered that a packet loss phenomenon has occurred, and the sender is notified through the packet loss feedback or retransmission channel, and patented claim 8}; and 
sending a data packet retransmission request to the UAV according to a lost data packet sequence number if it is detected that the data packet sequence numbers corresponding to the data packets are discontinuous {Shaorui: patented claim 1-step 103 wherein when the receiving end determines that the audio data packet is lost, it 
Shaorui does not explicitly disclose that the receiving end is a terrestrial station and the sending end is an unmanned aerial vehicle (UAV).
However, in the same field of endeavor, Sebastian (US 8,897,302 B2) discloses in Fig.2 wherein a server system 220 in communication with multiple user systems 110 via a satellite 205 (UAV) over multiple spot beam 235 {Fig.2}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Sebastian’s teaching to Shaorui’s system with the motivation being to “allow extremely high compression on the forward link and in the reverse link when acknowledgement, negative acknowledgement, or other reliability messages are sent from a user system in response to receive objects”{Sebastian: col.7, lines 6-21}.

Regarding Claim 2. {Shaorui + Sebastian} 
The method according to claim 1, wherein before the detecting continuity of data packet sequence numbers of the received data packets, the method further comprises:
checking the received data packets {Shaorui: patented claim 1-step 103 wherein when the receiving end determines that the audio data packet is lost, it; see also patented claims 5 & 8}; and 
the detecting continuity of data packet sequence numbers of the received data packets comprises: 


Regarding Claim 3. {Shaorui + Sebastian}
The method according to claim 2, wherein the method further comprises: storing the received data packets in a receive buffer if the received data packets are successfully checked {Shaorui: patented claim 8 wherein the receiving module is used to receive the audio data packets sent by the sending end, and rearrange the received audio data packets and insert them into the first level receiving buffer}

Regarding Claim 10. {Shaorui + Sebastian}
-Claim 10 is rejected with the same reasons as set forth in claim 1.
A data transmission method, comprising: 
receiving, by a terrestrial station, data packets continuously sent by an unmanned aerial vehicle (UAV); 

sending, by the terrestrial station, a data packet retransmission request to the UAV according to a lost data packet sequence number if it is detected that the data packet sequence numbers corresponding to the data packets are discontinuous; and 
receiving, by the UAV, the data packet retransmission request. 

Regarding Claim 14. {Shaorui + Sebastian}
-Claim 14 is rejected with the same reasons as set forth in claim 1.
A data transmission system, comprising: 
an unmanned aerial vehicle (UAV); and 
a terrestrial station wirelessly connected to the UAV; 
wherein the terrestrial station is configured to: 
receive data packets continuously sent by the UAV; 
detect continuity of data packet sequence numbers of the received data packets; and 
sending a data packet retransmission request to the UAV according to a lost data packet sequence number if it is detected that the data packet sequence numbers corresponding to the data packets are discontinuous; 
wherein the UAV is configured to receive the data packet retransmission request. 

Claim(s) 1-2, 10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A) in view of Sebastian (US 8,897,302 B2).

Regarding Claim 1. {Zhao + Sebastian}
Zhao (CN 101924625 A) discloses A data transmission method performed by a terrestrial station {Zhao: user}, comprising: 
receiving data packets continuously sent by an unmanned aerial vehicle (UAV){Zhao: patented claim 1-receving data packets from the server; see also 8th paragraph on page 3 wherein “TCP data packet are continuously sent down from FTB server 940-Fig.3A, the data packets are numbered 1, 2, 3,… in sequence” }; 
detecting continuity of data packet sequence numbers of the received data packets {Zhao: patented claim 1-acquiring the serial number information carried in the data packet from the data packet, and detecting the continuity of the data packets according to the sequence number information; see also 8th paragraph on page 3 wherein “the TCP data packet numbered 12 is lost”, 9th paragraph on page 3 wherein “As shown in Figure 3B, Only the terminal (such as MS) 910 detects the continuity of data packets. At this time, the terminal 910 finds that the data packet 12 is lost” and Fig.4}; and 
sending a data packet retransmission request to the UAV according to a lost data packet sequence number if it is detected that the data packet sequence numbers corresponding to the data packets are discontinuous {Zhao: patented claim 2 wherein if the data packet is not continuous, construct a data packet retransmission request message, and sending the data packet retransmission request to the server; see also th paragraph on page 3 wherein “Therefore, the terminal 910 requests the server 940 to retransmit the data packet 12”}. 
Zhao does not explicitly disclose that the receiving end is a terrestrial station and the sending end is an unmanned aerial vehicle (UAV).
However, in the same field of endeavor, Sebastian (US 8,897,302 B2) discloses in Fig.2 wherein a server system 220 (terrestrial station) in communication with multiple user systems 110 (terrestrial station) via a satellite 205 (UAV) over multiple spot beam 235 {Fig.2}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Sebastian’s teaching to Zhao’s system with the motivation being to “allow extremely high compression on the forward link and in the reverse link when acknowledgement, negative acknowledgement, or other reliability messages are sent from a user system in response to receive objects”{Sebastian: col.7, lines 6-21}.

Regarding Claim 2. {Zhao + Sebastian} 
The method according to claim 1, wherein before the detecting continuity of data packet sequence numbers of the received data packets, the method further comprises:
checking the received data packets {Zhao: patented claim 1-acquiring the serial number information carried in the data packet from the data packet; see also 8th paragraph on page 3 wherein “the data packets are numbered 1, 2, 3,... in sequence”}; and 
the detecting continuity of data packet sequence numbers of the received data packets comprises: 
th paragraph on page 3 wherein “As shown in Figure 3B, Only the terminal (such as MS) 910 detects the continuity of data packets. At this time, the terminal 910 finds that the data packet 12 is lost”}. 

Regarding Claim 10. {Zhao + Sebastian}
-Claim 10 is rejected with the same reasons as set forth in claim 1.
A data transmission method, comprising: 
receiving, by a terrestrial station, data packets continuously sent by an unmanned aerial vehicle (UAV); 
detecting, by the terrestrial station, continuity of data packet sequence numbers of the received data packets; 
sending, by the terrestrial station, a data packet retransmission request to the UAV according to a lost data packet sequence number if it is detected that the data packet sequence numbers corresponding to the data packets are discontinuous; and 
receiving, by the UAV, the data packet retransmission request. 

Regarding Claim 14. {Zhao + Sebastian}
-Claim 14 is rejected with the same reasons as set forth in claim 1.
A data transmission system, comprising: 
an unmanned aerial vehicle (UAV); and 

wherein the terrestrial station is configured to: 
receive data packets continuously sent by the UAV; 
detect continuity of data packet sequence numbers of the received data packets; and 
sending a data packet retransmission request to the UAV according to a lost data packet sequence number if it is detected that the data packet sequence numbers corresponding to the data packets are discontinuous; 
wherein the UAV is configured to receive the data packet retransmission request. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A) in view of Sebastian (US 8,897,302 B2), as applied to claim(s) 1-2 above, and further in view of Shaorui (CN 106209915 A).

Regarding Claim 3. {Zhao + Sebastian & Shaorui} 
With the same reasons as set forth in The method according to claim 2, Zhao does not explicitly disclose wherein the method further comprises: storing the received data packets in a receive buffer if the received data packets are successfully checked. 
However, in the same field of endeavor, Shaorui (CN 106209915 A) discloses storing the received data packets in a receive buffer if the received data packets are successfully checked {Shaorui: patented claim 8 wherein the receiving module is used to receive the audio data packets sent by the sending end, and rearrange the received st paragraph on page 2}

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A) in view of Sebastian (US 8,897,302 B2), as applied to claim(s) 1-2 above, and further in view of Lee (US 2008/0219204 A1).

Regarding claim 3.  {Zhao + Sebastian & Lee}
With the same reasons as set forth in The method according to claim 2, Zhao does not explicitly disclose wherein the method further comprises: storing the received data packets in a receive buffer if the received data packets are successfully checked. 
However, in the same field of endeavor, Lee (US 2008/0219204 A1) discloses storing the received data packets in a receive buffer if the received data packets are successfully checked {Lee: reception buffer 845-Fig.8 and ¶0144 wherein the reception buffer 845-Fig.8 of the receiving side ARQ device stores a packet transmitted over a wireless channel, see also ¶0138 wherein a transmitting side ARQ layer and a receiving side ARQ layer each include a transmission buffer 810, a frame unit 815, a retransmission buffer 820, a status report generator 840, and a reception buffer 845}.  Therefore, it would have been obvious before the effective filing date of the claimed .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A)/Shaorui (CN 106209915 A) in view of Sebastian (US 8,897,302 B2), as applied to claim 3 above, and further in view of Gu (US 10,506,245 B2).

Regarding Claim 4. {Zhao/Shaorui + Sebastian & Gu} 
With the same reasons as set forth in The method according to claim 3, Zhao/Shaorui does not explicitly disclose wherein the method further comprises: framing the data packets in the receive buffer if it is detected that the sequence numbers of the received data packets are continuous
However, in the same field of endeavor, Gu (US 10,506,245 B2) discloses framing the data packets in the receive buffer if it is detected that the sequence numbers of the received data packets are continuous {Gu: Abstract-wherein determining whether all packets associated with the frame have been received by the ring buffer; and when all packets associated with the frame have been received by the ring buffer and preceding frame have been outputted from the ring buffer, outputting the frame from the ring buffer, step 708-Fig.7 for output frame# when Frame#+1 in buffer and ready in step706-Fig.7}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply .

Claim(s) 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A)/Shaorui (CN 106209915 A) in view of Sebastian (US 8,897,302 B2), as applied to claim(s) 1 and 14 above, and further in view of Fukushima (US 2012/0269054 A1).

Regarding Claim 5. {Zhao/Shaorui + Sebastian & Fukushima} 
With the same reasons as set forth in The method according to claim 1, Zhao/Shaorui does not explicitly disclose wherein the sending a data packet retransmission request to the UAV according to a lost data packet sequence number comprises: sending at least one data packet retransmission request to the UAV if there are at least two lost data packet sequence numbers, the data packet retransmission request carrying at least one lost data packet sequence number. 
However, in the same field of endeavor, Fukushima (US 2012/0269054 A1) discloses wherein the sending a data packet retransmission request to the UAV according to a lost data packet sequence number comprises: sending at least one data packet retransmission request to the UAV if there are at least two lost data packet sequence numbers, the data packet retransmission request carrying at least one lost data packet sequence number {Fukushima: Fig.9 wherein the receiving end only requests a retransmission of high priority packet S1 from the missing high priority 

Regarding Claim 15 (5). {Zhao/Shaorui + Sebastian & Fukushima}
-Claim 11 is rejected with the same reasons as set forth in The system according to claim 14, Zhao/Shaorui does not explicitly disclose wherein the terrestrial station is configured to: send at least one data packet retransmission request to the UAV if there are at least two lost data packet sequence numbers, the data packet retransmission request carrying at least one lost data packet sequence number. 
However, in the same field of endeavor, Fukushima (US 2012/0269054 A1) discloses wherein the terrestrial station is configured to: send at least one data packet retransmission request to the UAV if there are at least two lost data packet sequence numbers, the data packet retransmission request carrying at least one lost data packet sequence number {Fukushima: Fig.9 wherein the receiving end only requests a retransmission of high priority packet S1 from the missing high priority packet S1, low priority packets S2 and S3}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply .

Claim(s) 6-7, 11-13, 16-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A)/Shaorui (CN 106209915 A) in view of Sebastian (US 8,897,302 B2), as applied to claim(s) 1, 10 & 14 above, and further in view of Jang (US 2004/0027991 A1).

Regarding Claim 6. {Zhao/Shaorui + Sebastian & Jang} 
With the same reasons as set forth in The method according to claim 1, Zhao/Shaorui does not explicitly disclose wherein after the sending a data packet retransmission request to the UAV according to a lost data packet sequence number, the method further comprises: 
determining, when a preset retransmission condition is met, whether a data packet corresponding to the lost data packet sequence number is received; and 
resending the data packet retransmission request to the UAV according to the lost data packet sequence number if the data packet corresponding to the lost data packet sequence number is not received. 
Jang (US 2004/0027991 A1) discloses wherein after the sending a data packet retransmission request to the UAV according to a lost data packet sequence number, the method further comprises: 
determining, when a preset retransmission condition is met, whether a data packet corresponding to the lost data packet sequence number is received {Jang: 850-Fig.8 wherein it is determined whether the set time has elapsed. After the set time has elapsed, in step 860-Fig.8, it is determined whether all packets subject to the retransmission are received, ¶0076}; and 
resending the data packet retransmission request to the UAV according to the lost data packet sequence number if the data packet corresponding to the lost data packet sequence number is not received {Jang: After the set time has elapsed, in step 860-Fig.8, it is determined whether all packets subject to the retransmission request are received. At this time, the sequence numbers of the packets transmitted during the set time period are analyzed. If any packets are designated as lost, in step 870-Fig.8, a NACK with the corresponding sequence numbers is transmitted (this is the retransmission request being resent, emphasis added), and the buffer and the timer value for the ARQ transmission mode are reset, ¶0076}. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Jang’s teaching to Zhao/Shaorui’s system with the motivation being “to efficiently support an AV service in wireless communication, by dynamically controlling transmission control parameters according to a buffer status when packets are generated and by using a packet-based transmission control method for reflecting characteristics of AV frames,”{Jang: ¶0083} 

Regarding Claim 7. {Zhao/Shaorui + Sebastian & Jang} 
With the same reasons as set forth in The method according to claim 1, Zhao/Shaorui does not explicitly disclose wherein after the sending a data packet retransmission request to the UAV according to a lost data packet sequence number, the method further comprises: 
determining whether a data packet corresponding to the lost data packet sequence number is received;
determining whether a preset retransmission condition is met if the data packet corresponding to the lost data packet sequence number is not received; and 
resending the data packet retransmission request to the UAV according to the lost data packet sequence number if the preset retransmission condition is met. 
However, in the same field of endeavor, Jang (US 2004/0027991 A1) discloses

determining whether a data packet corresponding to the lost data packet sequence number is received {Jang: 850-Fig.8 wherein it is determined whether the set time has elapsed. After the set time has elapsed, in step 860-Fig.8, it is determined whether all packets subject to the retransmission are received, ¶0076}; 
determining whether a preset retransmission condition is met if the data packet corresponding to the lost data packet sequence number is not received {Jang: 850-Fig.8 wherein it is determined whether the set time has elapsed. After the set time has elapsed, in step 860-Fig.8, it is determined whether all packets subject to the retransmission are received, ¶0076}; and 
resending the data packet retransmission request to the UAV according to the lost data packet sequence number if the preset retransmission condition is met {Jang: After the set time has elapsed, in step 860-Fig.8, it is determined whether all packets subject to the retransmission request are received. At this time, the sequence numbers of the packets transmitted during the set time period are analyzed. If any packets are designated as lost, in step 870-Fig.8, a NACK with the corresponding sequence numbers is transmitted (this is the retransmission request being resent, emphasis added), and the buffer and the timer value for the ARQ transmission mode are reset, ¶0076}. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Jang’s teaching to Zhao/Shaorui’s system with the motivation being to provide “Fast data transmission, 

Regarding Claim 11. {Zhao/Shaorui + Sebastian & Jang}
-Claim 11 is rejected with the same reasons as set forth in The method according to claim 10, Zhao/Shaorui does not explicitly disclose wherein {UAV} after the receiving the data packet retransmission request, the method further comprises: 
{UAV} querying a send buffer for a lost data packet corresponding to the lost data packet sequence number according to the data packet retransmission request; and 
{UAV} retransmitting the lost data packet to the terrestrial station if the lost data packet is found. 
However, in the same field of endeavor, Jang (US 2004/0027991 A1) discloses wherein {UAV} after the receiving the data packet retransmission request {Jang: step 
{UAV} querying a send buffer for a lost data packet corresponding to the lost data packet sequence number according to the data packet retransmission request {Jang: step 721(yes)-Fig.7B wherein “it is determined whether any packets require retransmission” based on the NACK (retransmission request), emphasis added, ¶0073}; and 
{UAV} retransmitting the lost data packet to the terrestrial station if the lost data packet is found {Jang: step 724-Fig.7B wherein “the packets subject to the retransmission request are transmitted”}. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Jang’s teaching to Zhao/Shaorui’s system with the motivation being to provide “Fast data transmission, multicasting, quality of service (QoS) in transmitting digital audio or video signals and performing multimedia communication”{Jang: ¶0032} and to provide “a selective retransmission apparatus, in which a receiving side medium access control (MAC) layer receives packets from a transmitting side MAC layer, including: a frame detector for detecting a frame type of the packet; a transmission error detector for detecting any non-received packets due to any transmission error generated during transmission of the packets; and a retransmission function unit for transmitting to the transmitting side MAC layer a retransmission message and sequence number information of the non-received packets if any transmission error exists, according to a detection result from 

Regarding Claim 12. {Zhao/Shaorui + Sebastian & Jang (11)}
-Claim 12 is rejected with the same reasons as set forth in The method according to claim 11, wherein the method further comprises: 
detecting whether a data packet is being sent currently if the lost data packet is found {Shaorui: step 103-patented claim 1 wherein the receiving determines that the audio data packet (sent by sending end, emphasis added) is lost, it notifies the sending end through the packet loss feedback or retransmission channel}; and 
wherein the retransmitting the lost data packet to the terrestrial station {Shaorui: step 104-patented claim 1 wherein the sending end resends the lost audio data packet to the receiving end} comprises: 
if a data packet is being sent currently, retransmitting the lost data packet to the terrestrial station after the data packet that is being sent currently is sent {Shaorui: patented claim 9 wherein “The retransmission confirmation module is configured to receive a packet loss request for retransmission of an audio data packet, take out the packet loss from the request packet, and determine whether to retransmit the lost data packet according to the current wireless transmission” and also step 104-claim 1 wherein “The sending end resends the lost audio data packet to the receiving end”, see also step 104 on page 2 and the retransmission confirmation module on page 3}. 

Regarding Claim 13. {Zhao/Shaorui + Sebastian & Jang}
-Claim 13 is rejected with the same reasons as set forth in  The method according to claim 11, Zhao/Shaorui does not explicitly disclose wherein the method further comprises: 
feeding back a data packet loss message to the terrestrial station if the lost data packet is not found, the data packet loss message indicating that the lost data packet is unsuccessfully sent {Zheng: 101-Fig.1 wherein “If the lost data packet is not successfully received within a set retransmission threshold, send retransmission suppression information to the sending end, for instructing the sending end to stop the retransmission of the lost data packet and send a next data packet of the lost data packet in the media stream of the multimedia service”, 303(no) & 306 in Fig.3, 503(no) & 506 in Fig.5, 2101-Fig.21, and 2201-Fig.22 wherein if retransmission suppression information sent by the sending end is received, stop, according to an instruction of the retransmission suppression information, requesting the retransmission of the lost data packet}. 
However, in the same field of endeavor, Jang (US 2004/0027991 A1) discloses feeding back a data packet loss message to the terrestrial station if the lost data packet is not found, the data packet loss message indicating that the lost data packet is unsuccessfully sent {Jang: step 860 (No)-Fig.8 wherein “it is determined whether all packets subject to the retransmission request are received” and “If any packets are designated as lost, in step 870-Fig.8, a NACK with the corresponding sequence numbers is transmitted”, ¶0076}. 


Regarding Claim 16 (6). {Zhao/Shaorui + Sebastian & Jang}
-Claim 11 is rejected with the same reasons as set forth in claim 6.
 The system according to claim 14, wherein the terrestrial station is configured to: 
determine, when a preset retransmission condition is met, whether a data packet corresponding to the lost data packet sequence number is received; and 
resend the data packet retransmission request to the UAV according to the lost data packet sequence number if the data packet corresponding to the lost data packet sequence number is not received. 

Regarding Claim 17 (7). {Zhao/Shaorui + Sebastian & Jang}
-Claim 11 is rejected with the same reasons as set forth in claim 7.
 The system according to claim 14, wherein the terrestrial station is configured to: 
determine whether a data packet corresponding to the lost data packet sequence number is received; 
determine whether a preset retransmission condition is met if the data packet corresponding to the lost data packet sequence number is not received; and 
resending the data packet retransmission request to the UAV according to the lost data packet sequence number if the preset retransmission condition is met. 

Regarding Claim 19 (11). {Zhao/Shaorui + Sebastian & Jang}
-Claim 19 is rejected with the same reasons as set forth in claim 11.
The system according to claim 14, wherein the UAV is configured to: 
query a send buffer for a lost data packet corresponding to the lost data packet sequence number according to the data packet retransmission request; and 
retransmit the lost data packet to the terrestrial station if the lost data packet is found. 

Regarding Claim 20 (12). {Zhao/Shaorui + Sebastian}
-Claim 20 is rejected with the same reasons as set forth in claim 12.
 The system according to claim 19, wherein the UAV is configured to: 

if a data packet is being sent currently, retransmit the lost data packet to the terrestrial station after the data packet that is being sent currently is sent.

Claim(s) 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A)/Shaorui (CN 106209915 A) in view of Sebastian (US 8,897,302 B2), as applied to claim(s) 1 and 14 above, and further in view of Zheng (US 2013/0166982 A1).

Regarding Claim 8. {Zhao/Shaorui + Sebastian & Zheng} 
With the same reasons as set forth in The method according to claim 1, Zhao/Shaorui does not explicitly disclose wherein after the sending a data packet retransmission request to the UAV according to a lost data packet sequence number, the method further comprises: 
receiving a data packet loss message fed back by the UAV, the data packet loss message indicating that the UAV unsuccessfully sends the lost data packet corresponding to the lost data packet sequence number; and 
stopping sending the data packet retransmission request according to the data packet loss message. 
	However, in the same field of endeavor, Zheng (US 2013/0166982 A1) discloses wherein after the sending a data packet retransmission request to the UAV according to a lost data packet sequence number, the method further comprises: 

stopping sending the data packet retransmission request according to the data packet loss message {Zheng: 101-Fig.1, 201-Fig.2, 303(no) & 306 in Fig.3, 503(no) & 506 in Fig.5, 2101-Fig.21, and 2201-Fig.22 wherein if retransmission suppression information sent by the sending end is received, stop, according to an instruction of the retransmission suppression information, requesting the retransmission of the lost data packet}. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Zheng’s teaching to Zhao/Shaorui’s system with the motivation being to “ensure uninterrupted transmission of the media stream, and avoids the occurrence of a screen mess of a picture, a picture jitter or pause, and even a program interrupt, thereby improving picture quality”{Zheng: Abstract & ¶0006}.

Regarding Claim 18 (8). {Zhao/Shaorui + Sebastian & Zheng}
-Claim 18 is rejected with the same reasons as set forth in claim 8.
 The system according to claim 14, wherein the terrestrial station is configured to: 

stop sending the data packet retransmission request according to the data packet loss message. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101924625 A)/Shaorui (CN 106209915 A) in view of Sebastian (US 8,897,302 B2) and Zheng (US 2013/0166982 A1), as applied to claim 8 above, and further in view of Fukushima (US 2012/0269054 A1).

Regarding Claim 9. {Zhao/Shaorui + Sebastian & Zheng + Fukushima}
With the same reasons as set forth in The method according to claim 8, Zhao/Shaorui does not explicitly disclose wherein the method further comprises: performing packet dropping processing on a data frame comprising the data packet corresponding the lost data packet sequence number.
	However, in the same field of endeavor, Fukushima (US 2012/0269054 A1) discloses performing packet dropping processing on a data frame comprising the data packet corresponding the lost data packet sequence number {Fukushima: ¶0009 wherein discarded or lost packets are detected at the receiving end, according to the absence of sequence numbers give to these packets}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Fukushima’s teaching to Zhao/Shaorui’s system with the  .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
So (US 10,498,492 B2) discloses a method for transmitting, by a transmission entity, a packet in a system, according to an embodiment of the present invention, comprises the steps of: transmitting an automatic repeat request (ARQ) configuration (AC) message including ARQ configuration information; receiving an ARQ feedback (AF) message indicating that one or more packets are lost, the AF message including information on a propagation delay for packets to arrive at a receiving entity; identifying a delivery time of the packets between the receiving entity and the transmitting entity based on the propagation delay included in the AF message; and determining whether to transmit one or more lost packets based on the delivery time {Figs. 1-6}.
Kulkarni (US 8,923,123 B2) discloses a system and method are provided for implementing performance improvements in a multicast protocol for networks that support incipient congestion indications via packet marking in instances of packet loss in the network during time-correlated blockages by providing indications in the physical (PHY) layer. A receiver rate calculation is adjusted so that a loss due to blockage is ignored completely and only packets marked using an Explicit Congestion Notification (ECN) packet marking protocol are treated as losses. Receiver rates are modified based on ECN principles to ignore losses. A NORM receiver rate equation may remain 
Kim (US 2015/0019716 A1) discloses a method of transmitting data, the method includes transmitting a frame containing at least one data packet; generating at least one detection packet for detecting a loss of a last data packet among the at least one data packet; and in response to the last data packet of the frame being transmitted, transmitting the at least one detection packet so that the detection packet is transmitted subsequent to the data packet. Whether or not the last data packet is lost is determined by using the detection packet {Fig.11}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464